Arrcvrmr 11. 'lkx~s
PRICEDANIEL
*TTT"RxEY
       GENERAL
                            July 5,   1950

        Hon. Henry Taylor, Jr.          Opinion No. V-1079
        County Attorney
        Bell County                     Re:    The legality of de-
        Belton, Texas                          stroylng the files
                                               of the County Court
                                               for years prior to
        Dear Sir:                              1917.
                  We refer to your recent letter which reads
        as follows:

                   "I would like for you to answer for
             me the following question, 'Can Bell Coun-
             ty destroy the county court papers from the
             year 1905 to 19171' The judgments in said
             cases to be destroyed are recorded and will
             not be destroyed, but lack of space for
             storage necessitates the destroying of said
             papers if QOSSible tq do so under the law.

                   "In my opinion, said papers and re-
             cords can not be destroyed unless a photo-
             static copy of same is made and kept. I
             have reached my opinion partly from Article
             6574b of the Texas Civil Statutes, which
             provides that the commissioners court of
             any county in Texas may, at its discretion
             order, authorize, and provide for the du-
             plication of all public records by photo-
             static, phOtOgraphiC, etc, process, which
             correctly and legibly copies and PeprOdUCeS
             such public records when in the judgment
             of the commissioners court, a necessity
             exists, for the photographic dUQliCatiOn
             of said QUbliC records for the purpose of
             recording, preserving, and protecting same,
             or for the purpose of reducing space re-
             quired for filing, storing, and safe keep-
             ing of same.

                  "I have been unable to find any law
             allowing the destruction of said court
    Hon. Henry Taylor,'Jr., page 2   (V-1079)



         papers and records before making photo-
         static copies of same."

              The only authority which we have been able
    to find authorizing a count to destroy the county
    court papers Is Article 657 1 b, V.C.S., which provides
    in part:

              "Section 1. The Commissioners Court
         of any county In Texas, or the governing
         body of any political subdivision of Texas,
         may, at its discretion, order, authorize
         and provide for the dUplicatiOn of all pub-
         lic records by phOtoStatic, phOtOgraphiC,
         miniature phOtographic, film microfilm or
         micro-photographic process which correctly
         and legibly copies and reproduces, or which
         forms a medium of copying or reproducing,
         such pUbliC records, when, in the judgment
         of a Commissioners Court, or of the govern-
         ing body of any political subdivision of
         Texas, a necessity exists for the photo-
         graphic dUplicatiOn of said public records
         for the purpose of recording, preserving
         and protecting same, or for the purpose
         of reducing space required for filing,
         storing and safekeeping of same, or for
         any s%ilar QUrpOSe.

              "Sec. 4.  Said photographic duplicates
         of all public records shall be placed in
         conveniently accessible files and provi-
         sions shall be made for preserving, safe-
         keeping, using, examining, exhibiting, Qro-
         tecting and enlarging the same whenever
         requested during regular office hours. When-
         ever photographic duplicates of public re-
         cords are so made, certified and placed,
         the original public records may be, by or-
         der of the Commissioners Court of the coun-
         ty, or of the governing body of any political
         subdivision of Texas, destroyed or otherwise
         disposed of, provided, however, that no
         original record shall be destroyed or other-
         wise disposed of unless or until the time
         for filing legal proceedings based on any
         such record shall have elapsed, and, in no
         event, shall any original public record be



.
Hon. Henry Taylor, Jr., page 3   (V-1079)



     destroyed or otherwise disposed of until
     said QUbliC record is at least five (5)
     years old; and provided further, that
     notice of such QrOQOSed destruction or
     diSQOSitiOn Of original QUbliC records
     shall first be given to the State Llbrar-
     Ian, and if such records are, In his opln-
     ion, needed for the Texas F'tate Library,
     they shall be transferred thereto in the
     manner provided in Article 5439, Revised
     Civil Statutes, 1925.

          "Sec. 5. Nothing in this Act shall
     authorize the destruction or disposition
     of any deed record, deed of trust record,
     mechanic's lien record or any minute book
     of any Court or any minute book of any
     political subdivision of Texas."

          In view of the foregoing we are in agree-
ment with your opinion that Bell County may destroy
the County Court papers from the year 1905 to 1917
only if the provisions of Article 6574b are complied
with.

                     SUMMARY

          A county may destroy the County Court
     papers only under the provisions of Article
     6574b, Vernon's Civil Statutes, which re-
     quire photographic dUpliCatiOIU3 to be kept
     on record.

APPROVED:                          Yours very truly,

J. C. Davis, Jr.                     PRICE DANIEL
County Affairs Division            Attorney General

Joe R. Greenhill                            n
First Assistant

Price Daniel
Attorney General                            Assistant


BA:mn:db